In an action, inter alia, to recover damages for false imprisonment and malicious prosecution, the plaintiff appeals from an order of the Supreme Court, Kings County (Jacobson, J.), dated September 23, 2003, which granted the motion of the defendants City of New York and New York City Police Department for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
A plaintiff cannot prevail on causes of action based upon false arrest, false imprisonment, and malicious prosecution if the police officers had probable cause to believe that he or she committed the underlying crime (see Wasilewicz v Village of Monroe Police Dept., 3 AD3d 561 [2004]; Ben-Zaken v City of New Rochelle, 273 AD2d 426 [2000]; Kandekore v Town of Greenburgh, 243 AD2d 610 [1997]). Probable cause requires only information sufficient to support a reasonable belief that an offense has been committed by the plaintiff (see People v Bigelow, 66 NY2d 417 [1985]). Here, the defendants City of New York and New York City Police Department made a prima facie showing that they had probable cause to arrest the plaintiff (see People v Skyles, 266 AD2d 321 [1999]; People v Brown, 128 AD2d 886 [1987]; People v Halberg, 254 AD2d 808 [1998]; People v Nichols, 156 AD2d 129 [1989]). In opposition, the plaintiff failed to raise a triable issue of fact.
The plaintiffs remaining contentions are without merit. Adams, J.P., Krausman, Rivera and Lifson, JJ., concur.